         Case 1:21-cv-00098-JLT Document 4 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    URIAH MATAMOROS,                                      Case No.: 1:21-cv-00098-JLT (PC)

12                       Plaintiff,                         ORDER TO SUBMIT APPLICATION
                                                            TO PROCEED IN FORMA PAUPERIS
13           v.                                             OR PAY FILING FEE WITHIN 45 DAYS

14    KERN COUNTY SHERIFF
      ADMINISTRATION, et al
15
                         Defendant.
16

17
            Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.
18
     § 1983. Plaintiff has not paid the $402.00 filing fee or applied to proceed in forma pauperis
19
     pursuant to 28 U.S.C. § 1915. Accordingly, the Court ORDERS that:
20
            Within forty-five days of the date of service of this order, plaintiff shall submit the
21
     attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay
22
     the $402.00 filing fee for this action. No requests for extension will be granted without a
23
     showing of good cause. Failure to comply with this order will result in dismissal of this
24
     action.
25   IT IS SO ORDERED.

26      Dated:     March 11, 2021                                /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
                                                        1
     Case 1:21-cv-00098-JLT Document 4 Filed 03/11/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
